Wireless One, Inc. v. Mayor and City Council of Baltimore, et al., No. 70, September Term,
2018

MD. CODE ANN., REAL PROP. (1974, 2015 REPL. VOL.) (“RP”) § 12-205(a) –
MOVING AND RELOCATION EXPENSES – RP § 12-201(e) – “DISPLACED
PERSON” – Court of Appeals held that former tenant of public market in Baltimore City
was not “displaced person,” as defined in RP § 12-201(e)(1)(i), because it voluntarily
terminated its lease and abandoned its stall at market before action by defendants to
terminate lease and before any redevelopment occurred. Tenant left market on its own
accord before any action to terminate lease, other than advisement that it would not “fit in
[redevelopment] plans” for market and that it should pursue other options. Thus, tenant
did not qualify as “displaced person” under plain language of RP § 12-201(e)(1)(i), and it
was not entitled to moving and relocation expenses under RP § 12-205(a).

Moreover, tenant was not “displaced person” because it “lease[d] from [] displacing agency
after [] displacing agency [took] title to [] real property[.]” RP § 12-201(e)(2)(iii).
Applying plain and unambiguous language of RP § 12-201(e)(2)(iii)—that person who
leases from displacing agency after displacing agency takes title to real property is not
displaced person—led to inescapable conclusion that tenant was not displaced person, as
it undisputedly leased property well after displacing agency took title to property.
Although unnecessary to resort to review of legislative history, holding concerning plain
language of RP § 12-201(e)(2)(iii) was fully supported by legislative history, and
legislative history did not compel contrary interpretation.
Circuit Court for Baltimore City
Case No. 24-C-17-003125
Argued: May 2, 2019
                                                                                           IN THE COURT OF APPEALS

                                                                                                  OF MARYLAND

                                                                                                        No. 70

                                                                                             September Term, 2018
                                                                                   ______________________________________

                                                                                               WIRELESS ONE, INC.

                                                                                                          v.

                                                                                       MAYOR AND CITY COUNCIL OF
                                                                                             BALTIMORE, ET AL.
                                                                                   ______________________________________

                                                                                                 Barbera, C.J.
                                                                                                 *Greene
                                                                                                 McDonald
                                                                                                 Watts
                                                                                                 Hotten
                                                                                                 Getty
                                                                                                 Booth,

                                                                                                   JJ.
                                                                                   ______________________________________

                                                                                                Opinion by Watts, J.
                                                                                      Barbera, C.J., and McDonald, J., dissent.
                                                                                   ______________________________________

                                                                                                 Filed: August 23, 2019

                                                                                   *Greene, J., now retired, participated in the
                                                                                   hearing and conference of this case while an
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   active member of this Court; after being recalled
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   pursuant to the Md. Constitution, Article IV,
                        2019-08-23 15:35-04:00                                     Section 3A, he also participated in the decision
                                                                                   and adoption of this opinion.
Suzanne C. Johnson, Clerk
       This case involves an action by a former tenant of a public market in Baltimore City

to recover moving and relocation expenses under Md. Code Ann., Real Prop. (1974, 2015

Repl. Vol.) (“RP”) § 12-205(a) and for an alleged unconstitutional taking. Under RP § 12-

205(a), “[w]henever a program or project undertaken by a displacing agency will result in

the displacement of any person, the displacing agency shall make a payment to the

displaced person, on proper application as approved by the displacing agency for[,]” among

other things, the “[a]ctual reasonable expenses” of moving and searching for a replacement

business, and for “[a]ctual direct loss of tangible personal property as a result of moving

or discontinuing a business[.]” Whether a person is entitled to moving and relocation

expenses under RP § 12-205(a) depends on whether the person is a “displaced person,” as

defined in RP § 12-201(e). To state the obvious, if a person is not a “displaced person,” as

that term is statutorily defined, then the person seeking compensation is not entitled to

moving and relocation expenses under RP § 12-205(a).

       RP § 12-201(e) defines a “displaced person” as follows:

       (1) “Displaced person” means:

              (i) Any person who moves from real property, or moves his [or her]
              personal property from real property:

                     1. As a direct result of a written notice of intent to acquire or
                     the acquisition of such real property in whole or in part by a
                     displacing agency; or

                     2. On which that person is a residential tenant or conducts a
                     small business, a farm operation, or a nonprofit organization,
                     in any case in which the head of the displacing agency
                     determines that displacement is permanent, as a direct result of
                     rehabilitation, demolition, or other displacing activity as the
                     lead agency may prescribe, undertaken by a displacing agency;
                     and

                                        ***

       (2) “Displaced person” does not include:

              (i) Except to the extent that this exclusion conflicts with federal
              financial participation requirements, any person who, on the open
              market, without threat of condemnation, sells his [or her] real property
              to a displacing agency;

              (ii) Unlawful occupants, or anyone occupying such dwelling for the
              purpose of obtaining assistance under this subtitle; or

              (iii) A person who leases from the displacing agency after the
              displacing agency takes title to the real property, or any person other
              than a person who was an occupant of such property at the time it was
              acquired who occupies the property on a rental basis for a short term
              or period subject to termination when the property is needed for the
              program or project.

       In this case, Baltimore City has owned and operated the market since 1847. From

2004 to February 2017, the tenant leased space in the market; as of 2016, the tenant’s lease

was on a month-to-month basis. In late 2016, a rental agent for the market advised the

tenant that its business did not “fit in the [redevelopment] plans” for the market and that it

“should pursue other options[.]” In February 2017, the tenant vacated the market. In June

2017, the tenant sued, seeking compensation for moving and relocation expenses as a

displaced person and for an alleged unconstitutional taking. The defendants filed a motion

to dismiss, which the trial court granted, concluding that the former tenant did not qualify

as a “displaced person” because of the exemption in RP § 12-201(e)(2)(iii). The Court of

Special Appeals affirmed the trial court’s judgment, agreeing that the exemption in RP §

12-201(e)(2)(iii) applies and that the former tenant was not a “displaced person.” Against



                                           -2-
this backdrop, we must decide whether the former tenant is a “displaced person,” as that

term is defined in RP § 12-201(e)(1)(i), whether the exemption in RP § 12-201(e)(2)(iii)

applies, and whether the tenant has stated a claim for an unconstitutional taking.

       We hold that the former tenant is not a “displaced person,” as that term is defined

in RP § 12-201(e)(1)(i), because it voluntarily terminated its lease and abandoned its stall

at the market before action by the defendants to terminate the lease and before any

redevelopment occurred. The former tenant left its stall at the market on its own accord

before any action to terminate the lease, other than the advisement that it would “not fit in

the [redevelopment] plans” for the market and that it should pursue other options. Thus,

the former tenant does not qualify as a “displaced person” under the plain language of RP

§ 12-201(e)(1)(i), and it was not entitled to moving and relocation expenses under RP §

12-205(a). In addition to concluding that the former tenant is not a “displaced person”

under the plain language of RP § 12-201(e)(1)(i), we hold that the tenant is not a “displaced

person” because it “lease[d] from the displacing agency after the displacing agency [took]

title to the real property[.]” RP § 12-201(e)(2)(iii). Applying the plain and unambiguous

language of RP § 12-201(e)(2)(iii)—that a person who leases from a displacing agency

after the displacing agency takes title to the real property is not a displaced person—

inescapably leads to the conclusion that the tenant is not a displaced person, as it

undisputedly entered into its lease well after the displacing agency took title to the market.

Although unnecessary to resort to a review of the legislative history, our holding

concerning the plain language of RP § 12-201(e)(2)(iii) is fully supported by the legislative

history, and the legislative history does not compel a contrary interpretation. As such, we


                                           -3-
hold that the tenant was not wrongfully denied moving and relocation expenses, and there

was no unconstitutional taking. Accordingly, we affirm the Court of Special Appeals’s

judgment.

                                     BACKGROUND

       In 1847, the Cross Street Market (“the Market”) was established in Baltimore City.

At all times since 1847, the Mayor and Council of Baltimore City (“the City”), Respondent,

has owned and operated the Market. In 1994, the City established the Baltimore Public

Markets Corporation (“the Markets Corporation”), Respondent, to assist with the

regulation, control, and maintenance of the Market and other public markets in Baltimore

City. In 2004, Wireless One, Inc. (“Wireless One”), Petitioner, began leasing a stall in the

Market from the City.1 Wireless One’s business consisted of leasing cell phones and

related equipment, such as chargers. As of 2016, Wireless One’s lease was a month-to-

month lease.

       On November 9, 2016, through the Markets Corporation, the City entered into a

management agreement with CSM Ventures, LLC (“CSM”), a subsidiary of Caves Valley

Partners (“Caves”), to operate and redevelop the Market. The management agreement

authorized CSM to lease portions of the Market and terminate existing tenancies. Under

the management agreement, the Markets Corporation was required to pay CSM $2 million

to redevelop and operate the Market.

       It is undisputed that, in late 2016, Wireless One was advised that it would not fit



       1
           Since 2013, Wireless One has traded under the name “Digital 2000 LLC.”

                                          -4-
into the plans for the redeveloped Market, and that it should pursue other options. On

December 21, 2016, on behalf of CSM and Caves, a representative sent an e-mail message

to Wireless One and other Market tenants concerning the redevelopment of the Market. In

the e-mail, the representative stated, in pertinent part:

       [O]n January 9th, most of you will receive a Letter of Intent, along with
       current draft space plans for the new [M]arket, for your review and
       consideration as prospective tenants. There are a very limited number of
       tenants who we know will not fit in the plans. Those tenants have been
       informed that they should pursue other options going forward. . . .

              At the merchants[’] meeting last month, Arsh Mirmiran from CSM []
       promised that the current [M]arket would continue to operate until at least
       April 1, 2017. I would like to reiterate that and let you know that it will likely
       continue for a bit longer than that. Once we know an official date, we will
       let you all know.

                                         ***

              Regardless of whether or not we are able to reach agreement for you
       to be part of the redeveloped [M]arket, we will work with you and the []
       Markets Corporation to provide options for temporary and/or permanent
       relocation spaces. These spaces would be in either Lexington Market or
       Hollins Market, both of which are going to be refreshed, as well. The
       Markets Corp[oration] has confirmed that there is adequate space to
       accommodate all current tenants of [the] Market, should you so choose. If
       neither of those options is of interest, I can work directly with you to find
       you space closer to Cross Street, either in currently vacant storefronts or in
       existing spaces that may become available.

                                         ***

       As I mentioned, please let me know if you’d like any additional information.
       All of this is still a work in progress and we don’t have all the answers yet,
       but we are methodically getting there and we appreciate your continued
       interest and patience.

       According to an affidavit from Arsh Mirmiran, a partner at Caves, on or around

January 24, 2017, a Wireless One representative requested to terminate Wireless One’s


                                            -5-
month-to-month lease and to vacate the stall at the Market by February 1, 2017, with the

agreement that Wireless One would not be billed for February 2017 rent. Mirmiran averred

that management agreed with Wireless One’s request. On February 8, 2017, Wireless One

vacated the Market. At that time, Wireless One removed all of its inventory, but left the

physical stall, including counters and storage shelves, which were affixed to the stall and

unable to be removed.

                                Circuit Court Proceedings

       On June 2, 2017, in the Circuit Court for Baltimore City, Wireless One filed a

complaint against Respondents, alleging that it was a “displaced person,” as defined by RP

§ 12-201(e)(1), that Respondents were displacing agencies as defined by RP § 12-201(f),

and that it was entitled to moving and relocation expenses under RP § 12-205(a). Wireless

One also alleged that there had been an unconstitutional taking of its property without

compensation, in violation of the United States and Maryland Constitutions. As to the

circumstances surrounding its vacating of the Market, in the complaint, Wireless One

alleged that it “was informed that it would not fit in the plans for the redeveloped [M]arket

and that it should pursue other options[,]” and that it “vacated the [M]arket on February 8,

2017.” Wireless One alleged that “[i]t removed the cell[ ]phone inventory but left the

physical stall consisting of counters, storage shelves, etc., since they were built in and not

able to be moved.”

       On July 11, 2017, Respondents filed a motion to dismiss, or, in the alternative, for

summary judgment, arguing, among other things, that Wireless One was not a “displaced

person” because Wireless One terminated its lease voluntarily and because of the


                                           -6-
exemption in RP § 12-201(e)(2)(iii), and that there was no taking. Respondents contended

that Wireless One did not meet the definition of a “displaced person” under RP § 12-

201(e)(1) because Wireless One “walked away from its month-to-month lease voluntarily.”

According to Respondents, although Wireless One “may have been informed that it would

not fit into some future plans for a new, redesigned [M]arket [], the threat of redevelopment

alone [was] not sufficient for [Wireless One] to be considered a displaced person that [was]

entitled to moving and relocation expenses.” (Citation omitted). Respondents argued that

Wireless One had failed to allege that rehabilitation had occurred or been undertaken, that

Respondents had “made any sort of effort to evict [Wireless One] from the Market in

pursuit of [] renovation[,]” or that there had been written notice of an intent to acquire or

acquisition of the real property. Respondents asserted that, moreover, Wireless One was

“exempt from the definition of ‘displaced person’” under RP § 12-201(e)(2)(iii) because it

leased the stall in the Market after the City acquired title to the Market. Respondents

attached as an exhibit to the motion Mirmiran’s affidavit, dated July 6, 2017, in which he

averred, in pertinent part:

       [] On or around January 24, 2017, a representative from Wireless One[]
       contacted representatives of management and requested to terminate the
       month-to-month lease and vacate the stall by February 1, 2017, with the
       agreement that they would not be billed for February rent.

       [] Management agreed, and Wireless One[] voluntarily vacated the premises
       in February 2017.

       [] CSM [] did not terminate Wireless One’s lease, nor did it notify Wireless
       One[] that it had to leave by a date certain.

       [] While CSM [] eventually plans to renovate [the] Market, it has not yet
       begun to do so, nor has it terminated the leases of any tenants in pursuit of


                                          -7-
       this project; in fact, all remaining tenants were offered, and agreed to, lease
       renewals through September 5, 2017. Wireless One[] was not offered this
       lease renewal because it had already vacated the [M]arket at that time.

       [] While the items left behind by Wireless One[] are fixtures, it is welcome
       to return and remove the items. CSM [] has no plans to utilize the fixtures
       for the public use.

       On September 11, 2017, the circuit court conducted a hearing on the motion and

heard argument from the parties. On the same day, the circuit court issued an order granting

the motion and dismissing the complaint. In the order, the circuit court explained that it

agreed with Respondents’ argument that the exemption in RP § 12-201(e)(2)(iii) applied,

stating:

               In the instant case, it is undisputed that the Market was established by
       [the] City in 1847, and has been owned and operated by [the] City since its
       inception. [Wireless One] cannot overcome the plain language of [RP] § 12-
       201(e)(2)(iii), which specifically exempts “[a] person who leases from the
       displacing agency after the displacing agency takes title to the real
       property.” [Wireless One]’s lease was executed in 2004, many years after
       [the] City acquired title to the Market. Additionally, the Management
       Agreement between [the] City and Caves [] did not transfer title to the
       Market; rather, the Management Agreement merely gave Caves [] the ability
       to operate, manage, and redevelop the Market. Thus, [Wireless One] has
       failed to state a claim for relocation and moving expenses pursuant to [RP] §
       12-20[5(a)].

(Emphasis and some alterations in original). The circuit court also ruled that “no taking

ha[d] occurred” because Wireless One was “not within the class of persons entitled to relief

under [RP] § 12-20[5(a)].” The circuit court rejected Wireless One’s argument that there

was a taking because its fixtures became valueless, explaining that Mirmiran averred that

Wireless One was “welcome to return and remove the items[,]” and that, “[i]t [was] quite




                                          -8-
clear, then, that [Wireless One] abandoned its property affixed to the Market.” 2

       On September 20, 2017, Wireless One filed a motion to alter or amend, which the

circuit court denied.

                                     Appellate Proceedings

       Wireless One appealed.3 On December 21, 2018, in a reported opinion, the Court

of Special Appeals affirmed the circuit court’s judgment.4 See Wireless One, Inc. v. Mayor


       2
           In its opinion, as to the circuit court’s ruling, the Court of Special Appeals stated:

              We note that the format of the court’s judgment did not strictly comply
       with the requirement of Maryland Rule 2-601(a)(1), which mandates: “Each
       judgment shall be set forth on a separate document and include a statement
       of an allowance of costs as determined in conformance with Rule 2-603.”
       Here, the court’s judgment of dismissal appears on the sixth page of the
       written opinion explaining the court’s reasoning. . . . Nevertheless, the
       separate document requirement is not jurisdictional, and strict compliance
       may be waived where a technical application of the separate document
       requirement would only result in unnecessary delay. The Court of Appeals
       has held that strict compliance with the separate document rule can be
       waived, at least where the trial court intended the docket entries made by the
       court clerk to be a final judgment and where no party objected to the absence
       of a separate document after the appeal was noted. In this case, no party has
       objected to the form of the court’s order of dismissal, and the docket entry of
       9/14/17 accurately sets forth the substance of the court’s judgment.
       Accordingly, we deem the lack of a separate document to be waived.

Wireless One, Inc. v. Mayor and City Council of Baltimore City, 239 Md. App. 687, 695
n.3, 198 A.3d 892, 897 n.3 (2018) (cleaned up). We agree with the Court of Special
Appeals’s reasoning on this point.
       3
         Wireless One also filed in this Court a petition for a writ of certiorari, which we
denied on April 20, 2018. See Wireless One v. Mayor and City Council of Baltimore, 458
Md. 600, 183 A.3d 166 (2018).
       4
         The Court of Special Appeals initially filed an unreported opinion on November
16, 2018. See Wireless One, Inc. v. Mayor and City Council of Baltimore City, No. 1852,
Sept. Term, 2017, 2018 WL 60015808 (Md. Ct. Spec. App. Nov. 16, 2018). On November
30, 2018, the City filed a Request for Designation of Opinion for Reporting. On December


                                              -9-
and City Council of Baltimore City, 239 Md. App. 687, 689, 198 A.3d 892, 893 (2018).

The Court of Special Appeals quoted with approval the circuit court’s reasoning that the

exemption in RP § 12-201(e)(2)(iii) applied, holding: “We agree with the [circuit] court’s

analysis.” Wireless One, 239 Md. App. at 695, 198 A.3d at 896-97 (footnote omitted).

The Court of Special Appeals also determined that, because “the City did not wrongfully

deny Wireless [One] moving and relocation expenses, . . . the [circuit] court did not err in

ruling that Wireless [One] ‘ha[d] failed to state a claim for an unconstitutional taking.’”

Id. at 696, 198 A.3d at 897.

       On December 27, 2018, Wireless One petitioned for a writ of certiorari, raising the

following two issues:

       [1.] Under [RP §] 12-201[(e)](1)(i)(2), is a person who leaves a publicly
       funded facility as a result of demolition or rehabilitation excluded from
       relocation benefits if it leased after the unit of government acquired title to
       the real property?

       [2.] Has Wireless [One] stated a claim for an unconstitutional taking?

On February 4, 2019, this Court granted the petition. See Wireless One v. Mayor and City

Council of Baltimore, 462 Md. 556, 201 A.3d 1228 (2019).

       On May 2, 2019, this Court heard oral argument in the case. At oral argument,

questions arose concerning the statutory construction and legislative history of RP §§ 12-

201 and 12-205. On May 3, 2019, this Court issued an order authorizing the Attorney




11, 2018, Wireless One filed a response in which it “support[ed] the request to designate
[the] opinion for reporting.” On December 21, 2018, the Court of Special Appeals issued
a reported opinion. See Wireless One, Inc. v. Mayor and City Council of Baltimore City,
239 Md. App. 687, 198 A.3d 892 (2018).

                                         - 10 -
General to file an amicus brief. In the order, we stated:

               Whereas, this appeal involves construction of the relocation and
       assistance provisions of [RP] § 12-201 et seq.[,] an issue in which the State
       may have an interest, and pursuant to Maryland Constitution, Art. V, § 6, it
       is this 3rd day of May[,] 2019,

              ORDERED, by the Court of Appeals of Maryland, pursuant to
       Maryland Rule 8-511(a)(3), that the Attorney General may file a brief in the
       above-captioned case as Amicus Curiae concerning the appropriate
       construction of [RP] § 12-201 et seq.

       On June 12, 2019, the Attorney General filed an amicus brief. In the amicus brief,

the Attorney General contended that RP § 12-201(e)(2)(iii) is ambiguous, that there is a

“latent ambiguity” in the definition of “displacing agency” in RP § 12-201(f), and that RP

§ 12-201 should be construed consistently with the counterpart federal statute. The

Attorney General argued:

       With respect to the appropriate construction of [RP] § 12-201(e)(2)(iii),
       which excludes from the definition of “displaced person” a “person who
       leases from the displacing agency after the displacing agency take[s] title to
       the real property,” that provision should be construed consistently with its
       federal counterpart, 42 U.S.C. § 4601(6)(B)(ii), such that this exclusion is
       only applicable in those cases in which the displacing agency has acquired
       property for a program or project (and any lease has taken effect after such
       acquisition).

       On July 2, 2019, Respondents filed a reply to the amicus brief, contending that the

language of RP § 12-201(e)(2)(iii) is plain and unambiguous, that the Attorney General’s

interpretation of the provision conflicts with the statute’s plain language and legislative

history, and that the Attorney General’s reading of the legislative history is “flawed.” We

set forth the contentions raised in the amicus and reply briefs in greater detail below.




                                          - 11 -
                                       DISCUSSION

                                 The Parties’ Contentions

       Wireless One contends that the circuit court erred in granting the motion to dismiss

because, under RP § 12-201(e)(1)(i)(2), “a person who leaves a publicly funded facility as

a result of demolition or rehabilitation is not excluded from relocation benefits if it leased

after the unit of government acquired title to the real property.” In other words, Wireless

One argues that it qualified as a “displaced person” under RP § 12-201(e)(1)(i)(2).

Wireless One asserts that the City was not a “displacing agency” because it was not

carrying out a public works project, or a project with State financial assistance, when the

City established the Market in 1847. Wireless One maintains: “Applying the test of [RP

§] 12-201(f), it is clear that the [circuit] court [erred] when it applied the exclusion of [RP

§] 12-201[(e)](2) to the City’s establishment of the [] Market in [1]847 simply on the basis

of the City’s ownership in [1]847.”       Wireless One contends that the circuit court’s

interpretation of the relevant statutes essentially renders compensation for moving and

relocation expenses under RP § 12-205(a) a “nullity” because someone in Wireless One’s

position—i.e., a tenant who entered into a lease after the lessor acquired title—would never

be able to recover.

       Respondents counter that the circuit court properly dismissed the complaint for

failure to state a claim upon which relief could be granted. Respondents contend that

Wireless One is not entitled to relocation expenses because it is not a “displaced person”

under RP § 12-201(e). Specifically, Respondents argue that, under the plain language of

RP § 12-201(e)(2)(iii), Wireless One is excluded from the definition of “displaced person,”


                                          - 12 -
as it is undisputed that Wireless One leased the Market stall from the City more than 150

years after the City acquired title to the Market. Respondents assert that the applicability

of RP § 12-201(e)(2) does not depend on when the lessor became a “displacing agency,”

because nothing in that provision “requires the City to have been a displacing agency at

the time it acquired title to trigger the exception.” (Emphasis omitted). Respondents

maintain that, because the plain language of RP § 12-201(e) is clear and unambiguous, this

Court need not go further, but Respondents also contend that the legislative history

“confirms that the definition of ‘displaced person’ excludes anyone who leases after the

government takes title to the property, regardless of whether the government was a

‘displacing agency’ at the time it took title.”

       Respondents assert that interpreting RP § 12-201(e)(2) in the manner in which the

circuit court and Court of Special Appeals did, and applying it in this case, does not create

a legal nullity, as there may be persons who enter into leases before a displacing agency

takes title. Respondents contend that, even if RP § 12-201(e)(2) does not bar recovery,

dismissal of the case was nevertheless proper because Wireless One’s relocation was not

the result of a displacement due to a program or project undertaken by the City, but instead

was the result of its own unilateral decision to terminate its lease. Respondents argue that,

although the City owned the Market at the time that “Wireless One abandoned the

premises, its rehabilitation was far from certain. And[,] during that time, either party could

have terminated the month-to-month tenancy, for any reason, with a mere thirty days’

notice.” (Footnote omitted). As such, Respondents assert that “Wireless One’s voluntary

departure could not have been the ‘direct result’ of rehabilitation[,]” as required to recover


                                           - 13 -
moving and relocation expenses under RP § 12-205(a).

                                   Standard of Review

       Recently, in Floyd v. Mayor and City Council of Balt., 463 Md. 226, 241, 205 A.3d

928, 937 (2019), we stated that “we review without deference a trial court’s grant of a

motion to dismiss,” explaining:

       Considering a motion to dismiss a complaint for failure to state a claim upon
       which relief may be granted, a court must assume the truth of, and view in a
       light most favorable to the non-moving party, all well-pleaded facts and
       allegations contained in the complaint, as well as all inferences that may
       reasonably be drawn from them, and order dismissal only if the allegations
       and permissible inferences, if true, would not afford relief to the plaintiff,
       i.e., the allegations do not state a cause of action for which relief may be
       granted. Consideration of the universe of “facts” pertinent to the court’s
       analysis of the motion are limited generally to the four corners of the
       complaint and its incorporated supporting exhibits, if any. The well-pleaded
       facts setting forth the cause of action must be pleaded with sufficient
       specificity; bald assertions and conclusory statements by the pleader will not
       suffice. Upon appellate review, the trial court’s decision to grant such a
       motion is analyzed to determine whether the court was legally correct.

(Citation omitted). And,

       [s]imilarly, where, in considering a motion to dismiss, a trial court considers
       materials, such as affidavits, outside of the complaint (i.e., the complaint and
       documents attached thereto), we treat the trial court’s grant of a motion to
       dismiss as a grant of summary judgment, and we review the matter without
       deference for legal correctness.

Id. at 241, 205 A.3d at 937 (citation omitted).

                                  Statutory Construction

       In Lillian C. Blentlinger, LLC v. Cleanwater Linganore, Inc., 456 Md. 272, 294-95,

173 A.3d 549, 561-62 (2017), “we set forth the relevant rules of statutory construction[,]”

stating:



                                          - 14 -
The cardinal rule of statutory construction is to ascertain and effectuate the
intent of the General Assembly.

As this Court has explained, to determine that purpose or policy, we look
first to the language of the statute, giving it its natural and ordinary meaning.
We do so on the tacit theory that the General Assembly is presumed to have
meant what it said and said what it meant. When the statutory language is
clear, we need not look beyond the statutory language to determine the
General Assembly’s intent. If the words of the statute, construed according
to their common and everyday meaning, are clear and unambiguous and
express a plain meaning, we will give effect to the statute as it is written. In
addition, we neither add nor delete words to a clear and unambiguous statute
to give it a meaning not reflected by the words that the General Assembly
used or engage in forced or subtle interpretation in an attempt to extend or
limit the statute’s meaning. If there is no ambiguity in the language, either
inherently or by reference to other relevant laws or circumstances, the inquiry
as to legislative intent ends.

If the language of the statute is ambiguous, however, then courts consider not
only the literal or usual meaning of the words, but their meaning and effect
in light of the setting, the objectives, and the purpose of the enactment under
consideration. We have said that there is an ambiguity within a statute when
there exist two or more reasonable alternative interpretations of the statute.
When a statute can be interpreted in more than one way, the job of this Court
is to resolve that ambiguity in light of the legislative intent, using all the
resources and tools of statutory construction at our disposal.

If the true legislative intent cannot be readily determined from the statutory
language alone, however, we may, and often must, resort to other recognized
indicia—among other things, the structure of the statute, including its title;
how the statute relates to other laws; the legislative history, including the
derivation of the statute, comments and explanations regarding it by
authoritative sources during the legislative process, and amendments
proposed or added to it; the general purpose behind the statute; and the
relative rationality and legal effect of various competing constructions.

In construing a statute, we avoid a construction of the statute that is
unreasonable, illogical, or inconsistent with common sense.

In addition, the meaning of the plainest language is controlled by the context
in which it appears. As this Court has stated, because it is part of the context,
related statutes or a statutory scheme that fairly bears on the fundamental
issue of legislative purpose or goal must also be considered. Thus, not only


                                   - 15 -
       are we required to interpret the statute as a whole, but, if appropriate, in the
       context of the entire statutory scheme of which it is a part.

(Citation omitted).

                                        Relevant Law

       Before discussing moving and relocation expenses pursuant to RP § 12-205(a), we

set forth the following brief background on condemnation proceedings generally. As we

explained in A & E N., LLC v. Mayor & City Council of Balt., 431 Md. 253, 260, 64 A.3d

903, 907 (2013), “[a] condemnation action is the State’s exercise of the power of eminent

domain[,]” which “is the inherent power of a governmental entity to take privately owned

property and convert it to public use[.]” (Cleaned up). Importantly, “the power to condemn

is not absolute[,]” and “government entities may only take private property for public use

and with a payment of just compensation to the affected property owner[, and] there must

be some necessity for the taking.” Id. at 260, 64 A.3d at 908 (cleaned up). Determining

the amount of just compensation “is the jury’s responsibility, unless all parties file a written

election submitting the case to the court for determination[.]” Id. at 261, 64 A.3d at 908

(cleaned up). An award constitutes just compensation “if it reflects the fair market value

of the property.” Id. at 261, 64 A.3d at 908 (cleaned up).

       Notably, “just compensation for the taking of property is not the only type of

compensation to which a condemnee may be entitled. Both federal and Maryland statutes

provide for relocation assistance to persons affected by condemnation.” Id. at 262, 64 A.3d

at 908-09 (internal quotation marks omitted). Subtitle 2 of Title 12 of the Real Property

Article sets forth the various types of relocation assistance available in Maryland. RP §



                                           - 16 -
12-205(a) “requires a ‘displacing agency’ to compensate a ‘displaced person’ for certain

expenses incurred as a result of the displacing agency’s acquisition or written notice of

intent to acquire the displaced person’s property.” Coll. Bowl, Inc. v. Mayor and City

Council of Balt., 394 Md. 482, 485, 907 A.2d 153, 155 (2006). RP § 12-205(a) provides:

       Whenever a program or project undertaken by a displacing agency will result
       in the displacement of any person, the displacing agency shall make a
       payment to the displaced person, on proper application as approved by the
       displacing agency for:

              (1) Actual reasonable expenses in moving him[- or her]self, his [or
              her] family, business, farm operation, or other personal property;

              (2) Actual direct loss of tangible personal property as a result of
              moving or discontinuing a business or farm operation, but not
              exceeding an amount equal to the reasonable expenses that would
              have been required to relocate the personal property, as determined by
              the agency;

              (3) Actual reasonable expenses in searching for a replacement
              business or farm; and

              (4) Actual reasonable expenses necessary to reestablish a displaced
              farm, nonprofit organization, or small business at its new site as
              determined by the displacing agency, but not to exceed $60,000.

       This Court has recognized that “[t]he key issue with respect to [a plaintiff]’s

entitlement to compensation under [RP § 12-205(a)] is whether it qualifies as a ‘displaced

person.’” Coll. Bowl, 394 Md. at 486, 907 A.2d at 155. See also A & E N., 431 Md. at

269, 64 A.3d at 913 (“[B]eing a ‘displaced person’ is a prerequisite in any relocation

assistance case.”). In its entirety, RP § 12-201(e) defines “displaced person” as follows:

       (1) “Displaced person” means:

              (i) Any person who moves from real property, or moves his [or her]
              personal property from real property:


                                         - 17 -
             1. As a direct result of a written notice of intent to acquire or
             the acquisition of such real property in whole or in part by a
             displacing agency; or

             2. On which that person is a residential tenant or conducts a
             small business, a farm operation, or a nonprofit organization,
             in any case in which the head of the displacing agency
             determines that displacement is permanent, as a direct result of
             rehabilitation, demolition, or other displacing activity as the
             lead agency may prescribe, undertaken by a displacing agency;
             and

      (ii) Solely for the purposes of [RP] §§ 12-205(a) and (b) [], any person
      who moves from real property, or moves his [or her] personal property
      from real property:

             1. As a direct result of written notice of intent to acquire or the
             acquisition of other real property, in whole or in part, on which
             such person conducts a business or farm operation, by a
             displacing agency; or

             2. As a direct result of rehabilitation, demolition, or other
             displacing activity as the lead agency may prescribe, of other
             real property on which such person conducts a business or a
             farm operation in any case in which the head of the displacing
             agency determines that displacement is permanent, by a
             displacing agency.

(2) “Displaced person” does not include:

      (i) Except to the extent that this exclusion conflicts with federal
      financial participation requirements, any person who, on the open
      market, without threat of condemnation, sells his [or her] real property
      to a displacing agency;

      (ii) Unlawful occupants, or anyone occupying such dwelling for the
      purpose of obtaining assistance under this subtitle; or

      (iii) A person who leases from the displacing agency after the
      displacing agency takes title to the real property, or any person other
      than a person who was an occupant of such property at the time it was
      acquired who occupies the property on a rental basis for a short term


                                  - 18 -
              or period subject to termination when the property is needed for the
              program or project.

       RP § 12-201(f) defines “displacing agency” as follows:

       “Displacing agency” means any public or private agency or person carrying
       out:

              (1) A program or project with federal financial assistance;

              (2) A public works program or project with State financial assistance;
              or

              (3) Acquisition by eminent domain or by negotiation.

       In Coll. Bowl, 394 Md. at 484, 907 A.2d at 154, this Court held that summary

judgment was properly granted in favor of the City and that “the City was not required to

reimburse [the plaintiff] for relocation expenses[.]”       The plaintiff, a sports apparel

manufacturer, contended “that it lost its tenancy and was forced to relocate its business due

to insistence by [the] City that [the plaintiff]’s landlord redevelop the building in which

[the plaintiff]’s business was located and threats by the City to condemn the building if that

was not done.” Id. at 483-84, 907 A.2d at 154. The plaintiff was a month-to-month

commercial tenant in a building owned by the David and Annie E. Abrams Realty

Corporation (“Abrams”). See id. at 484, 907 A.2d at 154. In 1997, Abrams entered into

preliminary discussions with the City to explore development options; in 2000, Abrams

obtained zoning approval to construct dwelling units in the building, including the space

occupied by the plaintiff. See id. at 484, 907 A.2d at 154. In 2002, the City “began to

press Abrams to commence acceptable redevelopment and, at various times thereafter,

expressed the intent, in default thereof, to obtain authority to condemn the structure.” Id.



                                          - 19 -
at 484, 907 A.2d at 154. In June 2002, a City Council bill was introduced that would have

allowed the City to acquire various properties through condemnation, including Abrams’s

building. See id. at 484, 907 A.2d at 154.

       In November 2002, while the bill was pending, Abrams notified the plaintiff of its

intent to end the landlord-tenant relationship, and, in February 2003, Abrams gave written

notice of termination of the plaintiff’s month-to-month lease, effective April 30, 2003. See

id. at 484, 907 A.2d at 154. In March 2003, the plaintiff vacated the building and relocated

its business. See id. at 484, 907 A.2d at 154. A year later, in March 2004, the bill was

enacted, although the City did not exercise its authority to acquire the building. See id. at

484-85, 907 A.2d at 154.

       In the meantime, in April 2003, after vacating the building, the plaintiff filed a

complaint seeking, among other things, compensation for relocation expenses. See id. at

485, 907 A.2d at 154. As to those claims, the trial court granted summary judgment in the

City’s favor, and the Court of Special Appeals affirmed, “holding that, because [the

plaintiff]’s tenancy was terminated by the landlord and not in response to any governmental

action by the City, [the plaintiff] was not a ‘displaced person’ entitled to relocation

compensation and its property interest had not been taken by the City.” Id. at 485, 907

A.2d at 154-55.

       In this Court, we stated that, given the definition of “displaced person” in RP § 12-

201(e) and given that the City never acquired the building,

       the critical question [was] whether [the plaintiff]’s displacement was a
       “direct result” of either a written notice of intent by the City to acquire the
       property or a determination by the head of the “displacing agency” that [the


                                         - 20 -
      plaintiff]’s displacement would be permanent as a direct result of
      rehabilitation, demolition, or other displacing activity.

Id. at 486, 907 A.2d at 155 (footnote omitted). We noted that, had Abrams taken no action,

the City likely would have condemned the building after the bill was enacted, but the

plaintiff “was actually forced to relocate and move its personal property because of the

termination of its tenancy by Abrams[.]” Id. at 487, 907 A.2d at 156.

      As to whether Abrams was forced to terminate the plaintiff’s tenancy “because of

conduct by the City that would suffice to make [the plaintiff] a ‘displaced person’ within

the meaning of [RP] § 12-201(e)[,]” however, we ultimately determined that the plaintiff

was not a displaced person. Id. at 487-88, 907 A.2d at 156. We explained:

              It is undisputed, of course, that the City never [] acquire[d] the
      property, either by condemnation or through negotiations conducted under
      the threat of condemnation. [The plaintiff]’s complaint is that the City
      effectively forced Abrams to terminate [its] lease by threatening, both orally
      and in writing, to condemn the property unless Abrams proceeded with
      redevelopment activities that would necessitate termination of the tenancy,
      and that the City had no authority to make such threats. Its argument, in this
      regard, is that the City had no authority to inform the property owner that
      eminent domain authority would be obtained and exercised unless the
      building was renewed. Whether the City [] possessed authority to make that
      threat is not the issue. The issue, in terms of compensation for relocation
      expenses, is, and remains, whether [the plaintiff]’s relocation was the “direct
      result” of conduct specified in [RP] § 12-201(e), authorized or unauthorized.
      It clearly was not.

              As we have observed, Abrams made some efforts on its own to
      renovate the building, including a successful pursuit of zoning authority to
      convert five floors of the building to residential use, and, in February, 2003,
      presumably in furtherance of those efforts, it terminated the month-to-month
      tenancy. That termination, by the landlord, occurred more than a year before
      [the bill] was enacted and thus more than a year before the City had any legal
      authority to acquire the building through the exercise of eminent domain.
      There is simply no evidence that termination of the tenancy was the “direct
      result” of a written notice by the City of its intent to acquire the property or


                                         - 21 -
       a determination by the head of a displacing agency that [the plaintiff]’s
       displacement was permanent as a direct result of rehabilitation, demolition,
       or other displacing activity.

Id. at 487-88, 907 A.2d at 156 (cleaned up). We also concluded that there was no taking.

See id. at 491, 907 A.2d at 158.

                                         Analysis

       Here, we hold that Wireless One is not a “displaced person,” as that term is defined

in RP § 12-201(e)(1)(i), because it voluntarily terminated its lease and abandoned its stall

at the Market before action by Respondents or CSM to terminate the lease and before any

redevelopment occurred. Wireless One left its stall at the Market on its own accord before

any action by Respondents or CSM to terminate the lease, other than the advisement that

it would not fit into the redevelopment plans for the Market and that it should pursue other

options. Thus, Wireless One does not qualify as a “displaced person” under the plain

language of RP § 12-201(e)(1)(i), and it was not entitled to moving and relocation expenses

under RP § 12-205(a). In addition to concluding that Wireless One is not a “displaced

person” under the plain language of RP § 12-201(e)(1)(i), we hold that Wireless One is not

a “displaced person” because it “lease[d] from the displacing agency after the displacing

agency [took] title to the real property[.]” RP § 12-201(e)(2)(iii). Applying the plain and

unambiguous language of RP § 12-201(e)(2)(iii)—that a person who leases from a

displacing agency after the displacing agency takes title to the real property is not a

displaced person—inescapably leads to the conclusion that Wireless One is not a displaced

person. Although unnecessary to resort to a review of the legislative history, our holding

concerning the plain language of RP § 12-201(e)(2)(iii) is fully supported by the legislative


                                         - 22 -
history, and the legislative history does not compel a contrary interpretation. As such, we

hold that Wireless One was not wrongfully denied moving and relocation expenses, and

there was no unconstitutional taking.

       As an initial matter, Wireless One does not qualify as a displaced person under RP

§ 12-201(e)(1)(i) because it voluntarily terminated its lease and abandoned its stall at the

Market before any action by Respondents or CSM to terminate the lease and before any

redevelopment occurred.       RP § 12-201(e)(1)(i)1 provides that a “displaced person”

includes “[a]ny person who moves from real property, or moves his [or her] personal

property from real property[ a]s a direct result of a written notice of intent to acquire or the

acquisition of such real property in whole or in part by a displacing agency[.]” (Paragraph

break omitted). Here, Wireless One did not allege in its complaint that it received written

notice of intent to acquire or the acquisition from Respondents or any other written notice

from Respondents of an intent to terminate Wireless One’s lease. And, Wireless One has

not alleged that Respondents or CSM terminated the lease or otherwise notified Wireless

One that it had to leave the Market by a certain date. Rather, in the complaint, Wireless

One simply alleged that it was advised that it would not fit the plans for the redeveloped

Market and that it “vacated the [M]arket on February 8, 2017.” In other words, Wireless

One left its stall at the Market on its own accord before receiving a notice of intent or before

any action by Respondents or CSM to terminate the lease, other than the mere advisement

that it would not fit into the redevelopment plans for the Market.

       Nor does Wireless One qualify as a “displaced person” under RP § 12-201(e)(1)(i)2,

which provides that a “displaced person” is “[a]ny person who moves from real property,


                                           - 23 -
or moves his [or her] personal property from real property [o]n which that person . . .

conducts a small business . . . as a direct result of rehabilitation, demolition, or other

displacing activity . . . undertaken by a displacing agency[.]” In the complaint, Wireless

One did not allege that rehabilitation or demolition of the Market had taken place, or that

any other displacing activity had been undertaken—for example, notice of termination of

the lease, the institution of eviction proceedings, or notice that it was required to vacate the

Market by a certain date. Walking away from the lease after being advised that it did not

fit the plans for redevelopment of the Market falls far short of moving “as a direct result of

rehabilitation, demolition, or other displacing activity” under RP § 12-201(e)(1)(i)2.

       In short, Wireless One voluntarily left the Market. No action had been taken by

Respondents or CSM to terminate the lease.5 The plain language of RP § 12-201(e)(1)(i)

is unambiguous in defining a “displaced person” and, under the circumstances of this case,

given that Wireless One unilaterally terminated its lease, Wireless One does not meet the

definition of a “displaced person.” This makes sense—a tenant cannot qualify as a

“displaced person” who is entitled to moving and relocation expenses where the tenant

voluntarily walks away from a lease without action by a displacing agency to acquire the

property or without rehabilitation, demolition, or some other displacing activity causing


       5
        We note that, in his affidavit, attached to the motion to dismiss, Mirmiran averred
that: Wireless One requested to terminate its lease and vacate the Market if it was not
charged for February 2017 rent; management agreed, and Wireless One voluntarily vacated
the premises; CSM did not terminate the lease or notify Wireless One that it had to leave
by a certain date; and, as of the date of the affidavit, renovation of the Market had not yet
commenced, and no leases of any of the tenants of the Market had been terminated due to
the planned renovation.


                                           - 24 -
the tenant to leave. As such, Wireless One does not qualify as a “displaced person” under

the plain language of RP § 12-201(e)(1)(i), and was not entitled to moving and relocation

expenses under RP § 12-205(a).6

       In addition to our holding that Wireless One is not a “displaced person” under the


       6
         In this case, Respondents filed a motion to dismiss, or, in the alternative, for
summary judgment, arguing, among other things, that Wireless One was not a “displaced
person” because Wireless One terminated its lease voluntarily and because of the
exemption in RP § 12-201(e)(2)(iii). In its order, the circuit court set forth the standard of
review applicable to motions to dismiss, ruled that Wireless One had failed to state a claim
under RP § 12-205(a) or for an unconstitutional taking, granted the motion, and ordered
that the complaint be dismissed. The record reflects that the circuit court granted
Respondents’ motion to dismiss on the ground that Wireless One was not entitled to
compensation for moving and relocation expenses under RP § 12-205(a) without
converting the motion to a motion for summary judgment, or even mentioning the grant or
denial of summary judgment. With respect to a trial court’s grant of a motion to dismiss,
this Court has noted that “[i]n the interest of judicial efficiency, we may affirm the
judgment of a trial court to grant a motion to dismiss on a different ground than that relied
upon by the trial court, as long as the alternative ground is before the [c]ourt properly on
the record.” Forster v. State, Office of Pub. Def., 426 Md. 565, 580-81, 45 A.3d 180, 189
(2012) (citations omitted). Here, in its complaint, as to the reason for leaving the market,
Wireless One alleged only that it had been told that it would not fit into the plans for
redevelopment. Although Respondents alternatively requested summary judgment and
attached Mirmiran’s affidavit, the four corners of the complaint failed to establish that
Wireless One was a displaced person under RP § 12-201(e)(1)(i). Hence, we may affirm
the circuit court’s dismissal on this ground.
        To the extent that the circuit court considered materials outside of complaint, i.e.,
Mirmiran’s affidavit, the circuit court’s order reflects that that consideration was as to the
issue of the unconstitutional taking. After referencing Mirmiran’s affidavit, the circuit
court concluded that Wireless One voluntarily abandoned its property affixed to the Market
and had failed to state a claim for unconstitutional taking. Again, the circuit court did not
convert the motion to dismiss to a motion for summary judgment. However, as to a trial
court’s grant of summary judgment, we have stated that “[i]f we should reach a different
conclusion than the circuit court on the basis on which it granted summary judgment, we
ordinarily do not try to sustain the [trial] court’s decision on a different ground.” Young
Elec. Contractors, Inc. v. Dustin Constr., Inc., 459 Md. 356, 383, 185 A.3d 170, 186 (2018)
(citation omitted). Nonetheless, “[w]e may [] affirm summary judgment on a different
ground if the trial court would have no discretion as to the particular issue.” Id. at 383, 185


                                          - 25 -
plain language of RP § 12-201(e)(1)(i) because it abandoned the lease and the property on

its own accord, Wireless One is not a “displaced person” because it “lease[d] from the

displacing agency after the displacing agency [took] title to the real property[.]” RP § 12-

201(e)(2)(iii).   The plain language of the exemption in RP § 12-201(e)(2)(iii) is

unambiguous and clearly precludes Wireless One from qualifying as a “displaced person.”

We begin by examining the language of the exemption. By its plain language, RP § 12-

201(e)(2)(iii) provides that a “displaced person” does not include “[a] person who leases

from the displacing agency after the displacing agency takes title to the real property[.]”

This language demonstrates that, where a displacing agency has taken title to real property,

a person who leases from the displacing agency thereafter is not a displaced person. In

short, the plain language of RP § 12-201(e)(2)(iii) is clear—a person who leases from the

displacing agency after the displacing agency takes title to the real property is not a

displaced person. We note that both the circuit court and the Court of Special Appeals

determined that no ambiguity existed in RP § 12-201(e)(2)(iii) because the plain meaning




A.3d at 186 (citation omitted). In this case, if the record could be interpreted to mean that
the circuit court granted summary judgment at all, we affirm on the ground that it based its
decision on—namely, that the exemption of RP § 12-201(e)(2)(iii) applies and excludes
Wireless One from being a “displaced person.” We also affirm on the basis raised by the
Respondents in the circuit court, but not expressly relied on by the circuit court in
determining whether Wireless One was a “displaced person”—namely, that Wireless One
voluntarily terminated its lease and abandoned its stall at the Market. As to this issue,
Wireless One based its claim on it being a “displaced person,” and yet pleaded facts that
did not establish that it was a displaced person; as such, the circuit court could not have
arrived at any conclusion other than that Wireless One was not a “displaced person” under
the statute.

                                         - 26 -
of the language of the statute is obvious.

       Here, it is undisputed that the Market was established by the City in 1847, and that

it has been owned and operated by the City since its establishment. It was not until 2004,

well after the City took title to the Market, that Wireless One entered into its lease. Put

simply, it is undisputed that Wireless One acquired its lease after the City acquired title to

the Market. Nothing in the management agreement between Respondents and CSM

transferred title to the Market; rather, the management agreement simply authorized CSM

to operate, manage, and redevelop the Market. As such, it is readily apparent that Wireless

One leased its stall in the Market from the City after the City had taken title to the Market,

and, therefore, the plain language of RP § 12-201(e)(2)(iii) applies, and Wireless One is

not a “displaced person.”

       We are unpersuaded by the Attorney General’s attempt to inject ambiguity into the

plain language of RP § 12-201(e)(2)(iii). In the amicus brief, the Attorney General

contends:

       [The] statutory language [of RP § 12-201(e)(2)(iii)] is not as clear as the City
       suggests. First, as Wireless One has argued before this Court, the City’s
       reading of the statute renders the second half of that clause superfluous. As
       a matter of law, any lease with a displacing agency would, by its nature, take
       effect only after the displacing agency has acquired the property. In that
       context, and given the provision’s focus on the date that the displacing
       agency “takes title” to the property, it is unclear whether the statute
       encompasses all leases no matter when (or for what purpose) the displacing
       agency may have acquired the property, or whether it applies only in
       circumstances where the displacing agency acquires a property for a program
       or project. The latter interpretation not only removes the superfluity in the
       first clause of [RP] § 12-201(e)(2)(iii), but it harmonizes and maintains
       consistency with the second clause of [RP] § 12-201(e)(2)(iii). Indeed, that
       second clause, which excludes from being a “displaced person” a person who
       occupies a property on a rental basis but who was not “an occupant of such


                                             - 27 -
       property at the time it was acquired,” is expressly tied to both the operative
       act of the acquisition of the property and the program or project for which
       the property was acquired.

In a nutshell, the Attorney General seems to be saying that, if this Court adopts

Respondents’ position, then no tenant could ever be a “displaced person” because the

tenant would be leasing property after the displacing agency acquired title to the property,

and the second clause of RP § 12-201(e)(2)(iii) would be rendered superfluous. We

disagree.

       We are wholly unpersuaded that RP § 12-201(e)(2)(iii) is ambiguous. Rather, it is

obvious that there are two separate, disjunctive clauses in that provision, separated by the

word “or,” defining who is not a “displaced person.” In its entirety, RP § 12-201(e)(2)(iii)

provides:

       “Displaced person” does not include: [] A person who leases from the
       displacing agency after the displacing agency takes title to the real property,
       or any person other than a person who was an occupant of such property at
       the time it was acquired who occupies the property on a rental basis for a
       short term or period subject to termination when the property is needed for
       the program or project.

(Emphasis added) (paragraph break omitted). Under the first clause, a displaced person

does not include a person who leases from a displacing agency after the displacing agency

takes title to the property. As a completely separate example of a person who is not a

displaced person, the second clause provides that a displaced person does not include any

person other than someone who was an occupant of the property at the time it was acquired

who occupies that property on a short-term rental basis or period subject to termination

when the property is needed for a program or project.           In other words, RP § 12-



                                         - 28 -
201(e)(2)(iii) includes two separate descriptive clauses of persons who are not displaced

persons, i.e., two separate clauses defining who is not a displaced person. The provision

could not be clearer, and there is no ambiguity. Under the first clause of RP § 12-

201(e)(2)(iii), Wireless One is expressly excluded from being a displaced person.

       Adhering to the plain meaning of RP § 12-201(e)(2)(iii) does not render either

clause of the provision superfluous. The plain meaning of the first clause—i.e., that a

displaced person does not include someone who leases from the displacing agency after

the displacing agency takes title to the real property—does not mean that any and all lessees

will be excluded as displaced persons. Rather, the first clause excludes as displaced

persons only those who lease from the displacing agency after the displacing agency takes

title to the real property, not all persons who lease from a displacing agency.           As

Respondents point out, “properties are routinely acquired subject to existing leasehold

interests held by third parties.” (Citation omitted). For example, a displacing agency such

as the City may acquire title to property through eminent domain that is subject to an

existing lease. In that situation, where a displacing agency takes title to property that is

subject to an existing lease, the lease would predate the agency’s taking, and the existing

lessee would not be excluded as a displaced person by operation of the first clause of RP §

12-201(e)(2)(iii); under that circumstance, the existing lessee may be entitled to moving

and relocation expenses under RP § 12-205(a). The plain language of the first clause of

RP § 12-201(e)(2)(iii) simply means that tenants who have leases in effect prior to the

transfer of title to a displacing agency may qualify as displaced persons, whereas tenants

who leased from the displacing agency after the displacing agency took title would not.


                                         - 29 -
There is nothing ambiguous or superfluous about it. It just so happens that, in this instance,

the Market was purchased by the City in 1847, well before Wireless One entered into its

lease. It certainly cannot be said that every property that the City develops will have been

owned since the 1800s or earlier, or that the first clause of RP § 12-201(e)(2)(iii) precludes

compensation for moving and relocation expenses in every case.7

       Nor does adhering to the plain meaning of the statute render the second clause


       7
        Similarly, our interpretation of RP § 12-201(e)(2)(iii) would not affect relocation
assistance for tenants of public housing, which is governed by a different statute. The
Assisted Housing Preservation Act, Md. Code Ann., Hous. & Cmty. Dev. (2005, 2019
Repl. Vol.) (“HS”) §§ 7-101 to 7-501, includes HS § 7-219 (Relocation During
Rehabilitation), and “applies if a protected action involves substantial rehabilitation or
reconstruction that does not allow continued occupancy of a unit because of danger to the
health and safety of the household.” HS § 7-219(a). “Protected actions” include “the
termination before expiration of or failure to exercise any stated renewal option under an
agreement providing for project-based § 8 rental assistance for any units in an assisted
project[.]” HS § 7-102(a)(2). “A property qualifies as an assisted project if . . . “a loan
financing the property is insured or assisted under . . . the National Housing Act[ or] the
Housing Act of 1949[.]” HS § 7-105(2)(i).
       Specifically, where “a protected action involves substantial rehabilitation or
reconstruction that does not allow continued occupancy of a unit because of danger to the
health and safety of the household[,]” HS § 7-219(a), HS § 7-219(d) requires payment of
relocation expenses, stating:

              (1) The owner shall pay relocation expenses in accordance with [HS]
       § 7-212(b)(2) [] on or before the date when the designated household vacates
       the unit.

              (2) The owner shall also reimburse a designated household that
       returns to its unit under [HS § 7-219](c)(2) [] for its relocation expenses in
       accordance with [HS] § 7-212(b)[].

In turn, HS § 7-212(b) names specific dollar amounts for relocation expenses, stating:

       Tenant protection assistance consists of:




                                          - 30 -
superfluous. As we explained above, the second clause excludes from the definition of a

displaced person those who occupy a property on a rental basis for either a short term or

period subject to termination when the property is needed for the program or project. To

be sure, as Respondents point out, “there may be overlap among tenants excluded by the

first clause of [RP § 12-201(e)(2)(iii)] and those excluded by the second,” but “each clause

covers factual scenarios that the other does not.” (Footnote omitted). Respondents provide

the following examples. A tenant who enters into a multi-year lease—i.e., a long term, not

a short term, lease—after the displacing agency took title would be excluded as a displaced

person under the first clause of RP § 12-201(e)(2)(iii), but not by the second clause. By

contrast, a sublessee who leases on a month-to-month, i.e., short-term, basis from a

leaseholder after a displacing agency took title would not be excluded as a displaced person

under the first clause of RP § 12-201(e)(2)(iii) because it is not leasing from the displacing




              (1) paying each assisted household $475 on or before the day that the
       assisted household vacates the unit;

             (2) reimbursing each assisted household for relocation expenses
       exceeding $475 and up to $950, actually and reasonably incurred; and

              (3) offering each assisted household that is current in its rent and has
       not violated any other material term of its lease, a lease extension for at least
       1 year from the giving of the notice of intent.

       Consistent with the statute described above, according to the Housing Authority of
Baltimore City (“HABC”)’s website, if a resident has “to move out temporarily during
construction or renovation[,] . . . HABC will help [the resident] move[, and] will provide
[the resident] with a place to stay.” HABC, What You Should Know About The Rental
Assistance Demonstration Program (RAD) Phase III at 1 (Aug. 24, 2018), https://www.
habc.org/media/1416/rad-phase-3-faqs-for-residents_82418.pdf [https://perma.cc/Q77M-
UFHB].

                                          - 31 -
agency, but the sublessee would be excluded under the second clause. In short, applying

the plain language of RP § 12-201(e)(2)(iii) as we do in this case does not render either

clause of the provision meaningless or ambiguous.

       We are also unpersuaded that there is any ambiguity in the definition of “displacing

agency” in RP § 12-201(f), as the Attorney General contends. RP § 12-201(f) defines a

“displacing agency” as follows:

       “Displacing agency” means any public or private agency or person carrying
       out:

              (1) A program or project with federal financial assistance;

              (2) A public works program or project with State financial assistance;
              or

              (3) Acquisition by eminent domain or by negotiation.

Under the plain meaning of RP § 12-201(f)(2), the City plainly qualifies as a displacing

agency because it is a public agency carrying out a public works program or project with

State financial assistance. There is simply no ambiguity in the application or definition of

a “displacing agency.”

       Yet, both Wireless One and the Attorney General attempt to read into RP § 12-

201(f) a meaning that its language simply does not support. Wireless One contends that

the City did not become a “displacing agency” at the time the Market was established in

1847 because it was not carrying out a public works project with State financial assistance

at that time. Rather, according to Wireless One, the City did not become a “displacing

agency” until it started to carry out the program of redeveloping the Market (which

occurred after Wireless One entered into its lease), thus rendering inapplicable the


                                         - 32 -
exemption in the first clause of RP § 12-201(e)(2)(iii). The Attorney General adopts this

rationale and contends that RP § 12-201(f) contains a “latent ambiguity,” arguing:

       [B]y using the present progressive tense in the phrase “carrying out,” the
       statutory language appears to suggest that an entity may be considered a
       “displacing agency” only insofar as it is then-actively and currently engaged
       in “carrying out” a “program or project” or “[a]cquisition by eminent domain
       or by negotiation.” This definition of “displacing agency” would thus
       exclude any entity that acquires (or has acquired) a property while not at that
       time engaging in these enumerated activities. And, in turn, interpreting the
       definition of “displacing agency” in that manner would have a significant
       and perhaps dispositive effect on the way [RP] § 12-201(e)(2)(iii) should be
       interpreted.

(Second alteration in original). In other words, like Wireless One, the Attorney General

posits that the definition of a “displacing agency” would exclude any entity that acquired

a property while not engaging in the described activities of RP § 12-201(f), or, stated

conversely, that an entity qualifies as a “displacing agency” only if it is actively carrying

out a program or project.

       We disagree with the manner in which Wireless One and the Attorney General

interpret the plain language of RP § 12-201(f). Both read words into the definition of a

“displacing agency” that simply are not present in the statute. RP § 12-201(f) does not

state that an agency becomes a “displacing agency” only when it is actively and currently

engaged in carrying out a federal- or State-funded program or project or acquisition by

eminent domain or by negotiation. Such a definition reads into the statute language that

just does not exist, and nothing within the text of RP § 12-201(f) remotely suggests such

an exclusion. Indeed, nothing in the plain language of RP § 12-201(f) includes a temporal

element, such that whether an entity is a “displacing agency” is dependent on when the



                                         - 33 -
entity took title to the property or began carrying out a program or project. As Respondents

point out, “[a]n agency may be ‘carrying out’ a public works program with State financial

assistance regardless of when the agency acquired the property involved[,]” and “[t]aking

title to a property years (or centuries) prior to starting a public works program has no logical

effect on whether an entity is now ‘carrying out’ such a program and therefore potentially

a ‘displacing agency’ under the statute.” In sum, we discern no ambiguity in the definition

of “displacing agency” as set forth in RP § 12-201(f).

       Because the plain language of RP § 12-201(e) and (f) could not be clearer and given

our conclusion that there is no ambiguity in the exemption in RP § 12-201(e)(2)(iii), our

analysis could end at this point without resorting to a review of the legislative history. See

Lillian C. Blentlinger, 456 Md. at 294, 173 A.2d at 562 (“When the statutory language is

clear, we need not look beyond the statutory language to determine the General Assembly’s

intent. If the words of the statute, construed according to their common and everyday

meaning, are clear and unambiguous and express a plain meaning, we will give effect to

the statute as it its written.” (Citation omitted)). Although there is no need to review the

legislative history, we shall address the matter because the parties and the Attorney General

have done so in some detail, and it may be desirable to clear up any confusion about the

legislative history of RP § 12-201(e)(2)(iii). We observe that our holding concerning the

plain language of RP § 12-201(e)(2)(iii) is fully supported by the legislative history, and

that the legislative history does not compel a contrary interpretation. Cf. id. at 309, 173

A.3d at 570 (“Although the language of the statute is clear, a brief review of the legislative

history of relevant statutory provisions provides a context for our holding and confirms our


                                           - 34 -
interpretation of the statute.” (Cleaned up)). Indeed, our review of the legislative history

leads to the conclusion that the bill that became, among other statutes, RP § 12-

201(e)(2)(iii), was intended to be similar to its federal counterpart.

       We begin by setting forth the party’s views of the relevant legislative history.

Wireless One contends that the Relocation Expenses Act, RP §§ 12-201 to 12-212,8 was

modeled after, and should be construed consistently with, its federal counterpart, the

Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (“the

Uniform Relocation Assistance Act”), 42 U.S.C. §§ 4601 to 4655. Similarly, the Attorney

General contends that the legislative history of the Relocation Expenses Act “demonstrates

a clear intent to make Maryland law consistent with the 1987 amendments (and the

Uniform Relocation Assistance Act as a whole).” As such, Wireless One and the Attorney

General argue that, RP § 12-201(e)(2)(iii) must be construed to be consistent with its

federal counterpart, 42 U.S.C. § 4601(6)(B)(ii), which leads to the result that the exemption

in the definition of “displaced person” for a “person who leases from the displacing agency

after the displacing agency takes title to real property” applies only where the displacing

agency has acquired a property for a program or project and the person’s lease begins after

such acquisition.

       Respondents counter that the General Assembly enacted the definition of “displaced

person” in RP § 12-201(e), including the exemption in RP § 12-201(e)(2)(iii), knowing


       8
         Although the General Assembly has sometimes enacted statutes that set forth short
titles of acts, it did not do so for RP §§ 12-201 to 12-212. That said, in A & E N., 431 Md.
at 263, 64 A.3d at 909, this Court referred to RP §§ 12-201 to 12-212 as the “Relocation
Expenses Act[.]” We do the same here.

                                          - 35 -
that the definition was different from that in the Uniform Relocation Assistance Act.

Respondents contend that, despite being aware of the language in the federal statute, “the

General Assembly took a different approach in 1989 when delimiting the class of tenants

who fall outside the definition of ‘displaced person.’” (Citations omitted). As such,

according to Respondents, the General Assembly “deliberately drafted alternative

language” from the federal statute, such that, under Maryland law, a tenant who leases

property after the displacing agency took title is not a displaced person, notwithstanding

whether the displacing agency had plans for rehabilitation at the time of acquisition. In

short, Respondents argue that the General Assembly chose to distinguish the Maryland

statute from the federal statute.

       Our review of the legislative history reveals the following. In 1970, Congress

passed the Uniform Relocation Assistance Act “to standardize federal legislation regarding

relocation assistance.” Alexander v. U.S. Dep’t of Hous. and Urban Dev., 441 U.S. 39, 49

(1979). The purpose of the Uniform Relocation Assistance Act was “to establish a uniform

policy for the fair and equitable treatment of owners, tenants, and other persons displaced

by the acquisition of real property in Federal and federally assisted programs” so “that such

persons shall not suffer disproportionate injuries as a result of programs designed for the

benefit of the public as a whole.” Id. at 51 (cleaned up). As originally enacted, the Uniform

Relocation Assistance Act defined a “displaced person” as

       any person who . . . moves from real property, or moves his [or her] personal
       property from real property, as a result of the acquisition of such real
       property, in whole or in part, or as the result of the written order of the
       acquiring agency to vacate real property, for a program or project undertaken



                                         - 36 -
       by a Federal agency, or with Federal financial assistance[.]

Id. at 42 n.1 (citation omitted). Thus, as originally enacted, the Uniform Relocation

Assistance Act provided relocation benefits only to those persons who were displaced as a

result of government acquisition of property. See id. at 59 (“[T]he legislative history of

the written order clause reveals no congressional intent to extend relocation benefits

beyond the acquisition context.”). The Uniform Relocation Assistance Act also contained

a provision that conditioned ongoing federal financial assistance upon the receipt of a

State’s “satisfactory assurances” that “fair and reasonable relocation” assistance would be

provided to displaced persons to the same extent as required by federal law. 42 U.S.C. §

4630(1).

       The following year, in 1971, the General Assembly enacted the Relocation

Expenses Act by passing House Bill 972. See 1971 Md. Laws 1318 (Ch. 628, H.B. 972).

As part of its purpose statement, House Bill 972 provided: “WHEREAS, [the Uniform

Relocation Assistance Act] changes the relocation assistance legislation now in effect at

the Federal level and requires that in order to obtain maximum Federal funds, for the

Federally-aided public projects, the State relocation assistance legislation must conform to

the requirements of” that Act. Id. House Bill 972 further provided that it was “the

legislative intention that persons who are displaced as a result of land acquisition . . . shall

not suffer disproportionate injuries as a result of programs designated for the benefit of the

public as a whole.” Id. at 1319. At that time, the Relocation Expenses Act defined a

“displaced person” as

       any person who . . . moves from real property, or moves his [or her] personal


                                           - 37 -
       property from real property, as a result of the acquisition of such property in
       whole or in part, or as the result of a written order of the acquiring agency to
       vacate real property for a public works program or project undertaken by the
       Condemning Authority.

Id. The Relocation Expenses Act also provided:

       Each Condemning Authority may prescribe such rules, regulations[,] and
       procedures, consistent with the provisions of this subtitle and [the Uniform
       Relocation Assistance Act] and amendments thereof and rules and
       regulations issued pursuant thereto, as it deems necessary or appropriate to
       carry out the provisions of this subtitle and [the Uniform Relocation
       Assistance Act].

Id. at 1323. In 1974, the Relocation Expenses Act was recodified at Md. Code Ann., Real

Prop. (1974) §§ 12-201 to 12-212. See 1974 Md. Laws 416-30 (Ch. 12, S.B. 200).

       Years later, in 1987, Congress effectuated an expansion of the Uniform Relocation

Assistance Act by adopting the current definition of a “displaced person,” codified at 42

U.S.C. § 4601(6). See Pub. L. 100-17, Title IV, § 402. Under 42 U.S.C. § 4601(6)(A)(i),

a “displaced person” includes not only those persons who move from property “as a direct

result of a written notice of intent to acquire or the acquisition of such real property in

whole for a program or project undertaken by a Federal agency or with Federal financial

assistance[,]” but also those who move “as a direct result of rehabilitation, demolition, or

such other displacing activity as the lead agency may prescribe[.]” And, for the first time,

the Uniform Relocation Assistance Act expressly excluded certain persons from the

definition of a “displaced person,” including those persons who occupy the property

unlawfully or for the sole purpose of obtaining assistance under the Act. See 42 U.S.C. §

4601(6)(B)(i). Importantly, 42 U.S.C. § 4601(6)(B)(ii) was also enacted and provides:

       The term “displaced person” does not include[] in any case in which the


                                          - 38 -
       displacing agency acquires property for a program or project, any person
       (other than a person who was an occupant of such property at the time it was
       acquired) who occupies such property on a rental basis for a short term or a
       period subject to termination when the property is needed for the program or
       project.

Additionally, the 1987 amendments added a certification provision, 42 U.S.C. § 4604(a),

which provides that

       the head of a Federal agency may discharge any of his [or her]
       responsibilities under this chapter by accepting a certification by a State
       agency that it will carry out such responsibility, if the head of the lead agency
       determines that such responsibility will be carried out in accordance with
       State laws which will accomplish the purpose and effect of this chapter.

       After the 1987 federal amendments, at the Governor’s direction, the Secretary of

Transportation established a task force consisting of agencies that would be affected by the

federal amendments. In the meantime, in a letter to the Governor dated December 16,

1988, the Federal Highway Administrator sought to enlist the Governor’s “support for the

passage in [Maryland] of a comprehensive statute to enable all State, local, and private

entities receiving Federal funds to comply with the Uniform [Relocation Assistance] Act,

as amended.” Letter from Robert E. Farris, Federal Highway Administrator, to William

Donald Schaefer, Governor of Maryland (Dec. 16, 1988). In the letter, the Federal

Highway Administrator advised that those statutory “assurances must be in place as of

April 2, 1989[,]” and, if they were not,

       the Federal agency providing the financial assistance for any ongoing project
       must withhold funding for any acquisitions or displacement occurring on or
       after April 2, 1989, and further, shall not approve any new activity, project,




                                           - 39 -
       or program which will result in acquisition or displacement.

Id.

       Ultimately, the interagency task force’s work culminated in House Bill 720, which

was introduced during the 1989 legislative session. House Bill 720 was:

       FOR the purpose of generally revising State laws on relocation assistance
       and adopting federal requirements relating to uniform policies and
       procedures for relocation assistance when permanent displacement occurs as
       the result of land acquisition, demolition, rehabilitation, and other activities;
       providing for the uniform treatment of displaced persons; defining certain
       terms; altering certain payment limits; making this Act an emergency
       measure; and generally relating to relocation assistance and land acquisition
       policies in the State.

1989 Md. Laws 1253 (Pt. 2, Ch. 10, H.B. 720). House Bill 720 amended the definition of

a “displaced person” to “any person who moves from real property, or moves his [or her]

personal property from real property” “as a direct result of a written notice of intent to

acquire or the acquisition of such real property in whole or in part by a displacing

agency[,]” or “as a direct result of rehabilitation, demolition, or other displacing activity as

the lead agency may prescribe[.]” Id. at 1255.

       House Bill 720 also added a provision excluding certain persons from the definition

of “displaced person,” including “any person who, on the open market, without threat of

condemnation, sells his [or her] real property to a displacing agency[,]” as well as

“unlawful occupants or anyone occupying such dwelling for the purpose of obtaining

assistance under” the Relocation Expenses Act. Id. at 1256. Significantly, House Bill 720

added the exemption currently codified at RP § 12-201(e)(2)(iii)—namely, that a




                                           - 40 -
“displaced person” does not include:

       A person who leases from the displacing agency after the displacing agency
       takes title to the real property, or any person other than a person who was an
       occupant of such property at the time it was acquired who occupies the
       property on a rental basis for a short term or period subject to termination
       when the property is needed for the program or project.

Id.

       The bill file for House Bill 720 indicates that the General Assembly intended the

Relocation Expenses Act to be similar to its federal counterpart. For example, a document

entitled “Analysis of House Bill 720” notes that House Bill 720 “is proposed to bring the

Maryland statute into compliance with [the 1987 federal amendments] regarding relocation

assistance programs and to provide enabling legislation in order that [S]tate and local

displacing authorities may continue to qualify for federal aid funding.” The analysis noted

that “[l]anguage in the State bill mirrors the federal law in many instances to [e]nsure

similar intent and uniformity of both statutes.”        The analysis also discussed the

amendments to the various statutes. As to the amendments to Md. Code Ann., Real Prop.

(1974, 1988 Repl. Vol.) § 12-201, the analysis stated, in pertinent part:

       The definition of “displaced person” is being expanded and modified to
       include permanent displacement resulting from rehabilitation and demolition
       and certain additional eligibilities for small businesses, farms[,] and
       residential tenants. Another notable change is [that] all public and private
       agencies and persons, (whether or not such entity has the power of eminent
       domain), using federal assistance in a project are required to comply with
       this act.

And, House Bill 720’s Fiscal Note stated that the bill was introduced “in order to bring

State law in compliance with federal regulations[.]”

       House Bill 720’s bill file also contains letters of support from various agencies and


                                         - 41 -
groups that noted that House Bill 720 was necessary to comply with federal regulations.

For example, in a letter to the Senate Judicial Proceedings Committee dated March 29,

1989, the Maryland Association of Counties stated that it supported House Bill 720, and

that it “underst[oo]d[] that this emergency piece of legislation [was] necessary to place the

State in compliance with federal regulations pertaining to relocation assistance.” Letter

from Raquel Sanudo, Md. Assoc. of Counties, Inc., to Sen. Jud. Proceedings Comm. (Mar.

29, 1989). Similarly, in a letter to the Chair of the Senate Judicial Proceedings Committee

dated March 29, 1989, the Maryland Builders Association stated that it supported House

Bill 720, and noted that the bill would “define the State laws and federal requirements

allowing for uniform treatment of the displaced person. We believe that this improves the

law.” Letter from Robert L. Mitchell, President, Md. Builders Ass’n, to Sen. Walter M.

Baker, Chair, Sen. Jud. Proceedings Comm. (Mar. 29, 1989). In a letter to the Chair of the

Senate Judicial Proceedings Committee dated March 28, 1989, the Administrator of the

Maryland State Highway Administration sought the Chair’s support to expedite House Bill

720, which he characterized as bringing Maryland “into compliance with a federal

mandate[.]” Letter from Hal Kassoff, Administrator, State Highway Admin., to Sen.

Walter M. Baker, Chair, Sen. Jud. Proceedings Comm. (Mar. 28, 1989). And, in a

memorandum dated March 28, 1989, the Secretary of Transportation advised that he

supported House Bill 720, which “modifie[d] and expand[ed] the existing [S]tate law to

comply with federal law and recommendations by providing a single law applicable to

persons permanently displaced for public improvements.” Mem. from Md. Dep’t of




                                         - 42 -
Transp., Office of the Sec’y, to Sen. Jud. Proceedings Comm. (Mar. 28, 1989).

      Interestingly, House Bill 720’s bill file also contains a document entitled “Title IV[,]

Uniform Relocation Act Amendments of 1987[,] 42 USC 4601[,]” that appears to be a

three-page list identifying the various amendments to the Uniform Relocation Assistance

Act. With respect to amendments to the definition of “displaced person” in the Uniform

Relocation Assistance Act, the document states:

      Displaced person

      -      Expands the definition to include displacement as a result of
             rehabilitation, demolition[,] and other activities when such
             displacement is permanent.

      -      Includes any other person eligible under criteria established by head
             of lead agency.

      -      Precludes eligibility for persons on unlawful occupancy.

      -      Excludes any person who moves in after property is acquired.

(Some capitalization omitted).

      House Bill 720 ultimately passed in the General Assembly, and went into effect on

April 4, 1989, the date it was enacted. See 1989 Md. Laws 1268 (Pt. 2, Ch. 10, H.B. 720).

The definition of a “displaced person” set forth in RP § 12-201(e) and its predecessors,

including the exemption in RP § 12-201(e)(2)(iii), has remained unchanged since that time.

      What can be gleaned from this legislative history is that, in amending the Relocation

Expenses Act through House Bill 720, the General Assembly sought to comply with the

1987 amendments to the Uniform Relocation Assistance Act and related regulations and

intended the Relocation Expenses Act to be similar to its federal counterpart.           The



                                         - 43 -
legislative history reveals nothing more, and nothing less. With respect to the exemption

in RP § 12-201(e)(2)(iii), if the intent was to largely to comply with the language of 42

U.S.C. § 4601(6)(B)(ii), then the language of RP § 12-201(e)(2)(iii) is quite similar to its

federal counterpart.9

       In our view, RP § 12-201(e)(2)(iii) is not inconsistent with 42 U.S.C. §

4601(6)(B)(ii). From our perspective, in enacting RP § 12-201(e)(2)(iii), the General

Assembly sought to give effect to what appears in 42 U.S.C. § 4601(6)(B)(ii) to be the

description of two types of persons who are not displaced persons. Namely, in the first

part of 42 U.S.C. § 4601(6)(B)(ii), in parentheses, Congress excluded as a “displaced

person” persons “other than a person who was an occupant of such property at the time it

was acquired[.]” This language is consistent with the first clause of RP § 12-201(e)(2)(iii)

that a “displaced person” does not include “[a] person who leases from the displacing

agency after the displacing agency takes title to the real property[.]”10 In 42 U.S.C. §


       9
          It is plausible that, in enacting House Bill 720, the General Assembly pursued one
of two possible alternatives. The first is that the drafters of House Bill 720 were provided
with the amended Uniform Relocation Assistance Act and drafted a bill that was intended
to be similar to the federal statute, which is dense and not easily decipherable. The second
is that the drafters of House Bill 720 were provided with the amended Uniform Relocation
Assistance Act and sought to draft a bill that was intended to be different from the federal
statute, but that would be similar enough to pass muster, i.e., the General Assembly
intended to enact a different, but close enough, statute to comport with the federal statute.
This appears to be Respondents’ position. Certainly, had the General Assembly intended
to draft a statute that departed and differed from the federal statute, the bill file would have
contained information to that effect; but, the bill file does not contain such an indication.
In our view, rather, the legislative history supports the first scenario—that the General
Assembly intended to draft a bill that was similar to the federal statute.
         10
            The document in House Bill 720’s bill file that lists the amendments to 42 U.S.C.
§ 4601 states that one of the amendments to the definition of “displaced person” operated


                                           - 44 -
4601(6)(B)(ii), Congress also excluded as a “displaced person” “in any case in which the

displacing agency acquires property for a program or project, any person . . . who occupies

such property on a rental basis for a short term or a period subject to termination when the

property is needed for the program or project.” The second clause of RP § 12-201(e)(2)(iii)

encapsulates this exclusion, and provides that a “displaced person” does not include “any

person other than a person who was an occupant of such property at the time it was acquired

who occupies the property on a rental basis for a short term or period subject to termination

when the property is needed for the program or project.” Put simply, the language of RP

§ 12-201(e)(2)(iii) is consistent with, and similar, albeit not identical, to, the language of

42 U.S.C. § 4601(6)(B)(ii). As such, giving effect to the plain language of RP § 12-

201(e)(2)(iii) does not run afoul of, or otherwise render the exemption inconsistent with,

42 U.S.C. § 4601(6)(B)(ii).

       We disagree with Wireless One and the Attorney General that the language of 42

U.S.C. § 4601(6)(B)(ii) excludes a person from being a displaced person only if the person

enters a lease after the displacing agency acquired the property for a specific program or

project—i.e., not simply after a person enters a lease after the displacing agency takes title

to the property. From a practical standpoint, this reading of 42 U.S.C. § 4601(6)(B)(ii)

does not make sense because, if a displacing agency was acquiring property for a specific




to “exclude[] any person who moves in after property is acquired.” (Capitalization
omitted). In other words, the document’s interpretation of the exemption included in
parentheses in 42 U.S.C. § 4601(6)(B)(ii) is the same as what became the first clause of
RP § 12-201(e)(2)(iii).


                                          - 45 -
program or project, it likely would not be leasing to a tenant and then trying to put that

tenant out as the program or project progresses.11 But more importantly, the plain language

of neither 42 U.S.C. § 4601(6)(B)(ii) nor RP § 12-201(e)(2)(iii) says this.

       Ultimately, the Relocation Expenses Act means what it says, and the language of

RP § 12-201(e)(2)(iii) is plain and unambiguous on its face. Thus, resorting to a review of

the legislative history is not necessary. Nonetheless, at bottom, the legislative history

supports the view that the General Assembly intended the Relocation Expenses Act, as

amended, to be similar to its federal counterpart, and that the exemption in RP § 12-

201(e)(2)(iii) is not inconsistent with 42 U.S.C. § 4601(6)(B)(ii). Applying the plain and

unambiguous language of RP § 12-201(e)(2)(iii), without a foray into the statute’s

legislative history, comports with our principles of sound statutory construction. In this

instance, we apply the plain language of RP § 12-201(e)(2)(iii), with the legislative history

not compelling a contrary result.

       To be sure, the purpose of the Uniform Relocation Assistance Act and the

Relocation Expenses Act is to provide certain benefits to displaced persons. That purpose

is not undermined by our holding in this case—namely, that, Wireless One is not a

“displaced person,” as defined in RP § 12-201(e)(1)(i), because it voluntarily terminated



       11
        In other words, the City decides what tenants it will lease to, and there would be
no opportunity for a tenant to “game the system” by leasing a property after the agency
acquires title with the tenant on notice of a redevelopment project unless the City
acquiesced to the lease—which it would not if the tenant’s occupancy was not consistent
with the planned redevelopment. In addition, RP § 12-201(e)(2)(ii) provides that a
“displaced person” does not include anyone who occupies a dwelling for the purpose of
obtaining moving and relocation expenses assistance.

                                         - 46 -
its lease and, as described in RP § 12-201(e)(2)(iii)’s exemption, because it leased from a

displacing agency after the displacing agency took title to the property. The plain language

of the exemption of RP § 12-201(e)(2)(iii) does not result in any and all persons being

excluded as displaced persons. The circumstances in this case lead to the conclusion,

however, that Wireless One is both not a displaced person under RP § 12-201(e)(1)(i) and

exempt from qualifying as a displaced person under RP § 12-201(e)(2)(iii).12


                                   JUDGMENT OF THE COURT OF SPECIAL
                                   APPEALS AFFIRMED. PETITIONER TO PAY
                                   COSTS.




       12
         As a final matter, on brief, Wireless One acknowledges that its claim for
“unconstitutional taking depends on whether the City wrongfully denied [it] moving and
relocation expenses.” Because we determine that the City did not wrongfully deny
Wireless One moving and relocation expenses, as Wireless One abandoned the lease and
the property, and Wireless One is not a “displaced person” as it “lease[d] from the
displacing agency after the displacing agency [took] title to the real property[,]” RP § 12-
201(e)(2)(iii), we conclude that there was no unconstitutional taking.


                                         - 47 -
Circuit Court for Baltimore City           IN THE COURT OF APPEALS
Case No. 24-C-17-003125
Argued: May 2, 2019
                                                  OF MARYLAND

                                                        No. 70

                                             September Term, 2018
                                   ______________________________________

                                               WIRELESS ONE, INC.

                                                          v.

                                       MAYOR AND CITY COUNCIL OF
                                             BALTIMORE, ET AL.
                                   ______________________________________

                                                 Barbera, C.J.
                                                 *Greene
                                                 McDonald
                                                 Watts
                                                 Hotten
                                                 Getty
                                                 Booth,

                                                   JJ.
                                   ______________________________________

                                       Dissenting Opinion by McDonald, J.,
                                            which Barbera, C.J., joins.
                                   ______________________________________

                                                 Filed: August 23, 2019

                                   *Greene, J., now retired, participated in the
                                   hearing and conference of this case while an
                                   active member of this Court; after being recalled
                                   pursuant to the Md. Constitution, Article IV,
                                   Section 3A, he also participated in the decision
                                   and adoption of this opinion.
       “Plain meaning,” like beauty, may be in the eye of the beholder. This case provides

an example where a focus on one possible “plain meaning” of a statute, together with a

blind eye to the statute’s history, leads to an interpretation that would undoubtedly astonish

those who promoted and passed the statute.

       Background

       The facts are straightforward. Baltimore City has owned and operated Cross Street

Market, in the heart of the Federal Hill neighborhood, since the 1840s. In 2004, Wireless

One began renting a stall in the Market for its cellphone business. In 2016, the City entered

into an agreement with a management company to operate and rehabilitate the Market.

Wireless One apparently did not fit into the management company’s new vision for the

Market and was informed that its lease would not be renewed. Wireless One vacated the

premises and filed suit for relocation and moving expenses.

       The City filed a Motion to Dismiss, or in the Alternative, for Summary Judgment.

The Circuit Court granted judgment in favor of the City on the ground that Wireless One

was not a “displaced person” entitled to relocation benefits under Maryland Code, Real

Property Article (“RP”), §12-201 et seq. It reasoned that Wireless One fell within an

exclusion under that statute for a person who leases from the “displacing agency” after the

displacing agency takes title to the property. The Court of Special Appeals affirmed on the

same rationale. 239 Md. App. 687 (2018).
       The Alternative Holdings of the Majority Opinion

       The Majority Opinion holds that Wireless One is not a displaced person for two

alternative reasons.1 It is possible that the first reason has merit, but it was not addressed

by the Circuit Court, perhaps because there was a dispute over some of the underlying facts

pertinent to that issue. In my view, the case should be remanded to the Circuit Court on

that issue. The second rationale for the Majority Opinion was addressed by the Circuit

Court, but in my view was decided incorrectly.

       Holding Based on Definition in RP §12-201(e)(1)

       First, the Majority Opinion holds that Wireless One voluntarily terminated its lease

and abandoned its stall before any redevelopment occurred, and therefore did not fit the

definition of a displaced person under RP §12-201(e)(1)(i) for that reason. See Majority

slip op. at 23-25. This was the primary argument made in the City’s Motion to Dismiss or,

in the Alternative, for Summary Judgment. In making that argument, the City relied on an

affidavit of a partner of its management company to the effect that Wireless One had left

voluntarily in return for forgiveness of some of its rent liability. See Statement of Grounds

and Authorities in Support of Defendant’s Motion to Dismiss/Motion for Summary

Judgment at pp. 2-4. In opposition, Wireless One submitted an affidavit of its owner

asserting that the business had not left the Market voluntarily, but only “because I was told



       1
        The Majority Opinion also holds that there was no unconstitutional taking of
Wireless One’s property. Majority slip op. at 47 n.12. (The Circuit Court held that
Wireless One failed to state a claim in that regard). That holding is contingent on the
Majority Opinion’s holdings concerning Wireless One’s eligibility for relocation benefits.


                                           -2-
I had to leave.” The City’s reliance on alleged facts outside of the allegations of the

complaint meant that the City was seeking, as its motion stated, summary judgment on this

ground.2 See also Maryland Rule 2-322(c).

       In its ruling in this case, the Circuit Court acknowledged the City’s argument on this

ground, but did not grant summary judgment for that reason. Instead, it dismissed the

complaint on a different ground, to be discussed in greater detail below. Under the

longstanding view of this Court, an appellate court ordinarily will not approve a grant of

summary judgment on a ground different from that of the Circuit Court. See, e.g., Mathews

v. Cassidy Turley Maryland, Inc., 435 Md. 584, 598-99 (2013); Henley v. Prince George’s

County, 305 Md. 320, 333 (1986). Here, the Circuit Court never addressed the merits of

this argument, much less determined whether the relevant facts were undisputed such that

summary judgment was even feasible. If we think there might be merit in granting

judgment on this ground, we should remand for the Circuit Court to consider it in the first

instance.

       Holding Based on Exclusion in RP §12-201(e)(2)(iii)

       Second, the Majority Opinion holds that, pursuant to RP §12-201(e)(2)(iii),

Wireless One is not a “displaced person” for purposes of the statute because the City

acquired title to the Market before it entered into a lease in 2004 with Wireless One.


       2
         The Majority Opinion suggests that the affidavit submitted by the City was
addressed to the issue of whether there was an unconstitutional taking. Majority slip op.
at 25-26 & n.6. In fact, most of that affidavit, as well as the opposing affidavit of the owner
of Wireless One, was directly addressed to whether the business had voluntarily departed
from the Market – a key question for purposes of the City’s argument under RP §12-
201(e)(1).

                                           -3-
Majority slip op. at 25-47. This was the basis for the Circuit Court’s judgment in this case

and thus is properly before us for consideration. The City argued, and the Majority Opinion

now agrees, that Wireless One is not entitled to relocation assistance – essentially because

its tenancy began after 1847. In so ruling, the Majority Opinion relies heavily on the

purported plain meaning of the text of the statute. Wireless One counters that it is entitled

to relocation assistance under the statute because a contrary reading would render RP §12-

201(e)(2)(iii) inconsistent with a federal statute concerning relocation assistance – i.e., 42

U.S.C. §4601(6)(B)(ii).

       The State was invited by the Court to submit an amicus brief in light of the fact that

RP §12-201 et seq. concerns not only relocation assistance provided by the City but also

that provided by the State and other local governments.3 The State provided an extensive

analysis of the statute and its legislative history, which neither party had previously

addressed in their briefs. Based on that analysis, the State reached a different conclusion

than the City as to the breadth of the exclusion in RP §12-201(e)(2)(iii).

       In my view, the Majority Opinion’s analysis of RP §12-201(e)(2)(iii) is flawed. For

the reasons explained below, I believe that the State’s construction of the statute is more

reasonable and consistent with the text and its history.

       Origin of the Maryland Relocation Expenses Act

       The City concedes that Wireless One would be entitled to relocation benefits under

a federal statute known as the Uniform Relocation Assistance and Real Property


       3
        See Maryland Constitution, Article V, §6 (Attorney General to be notified
immediately of any case “in which the State … has interest”).

                                           -4-
Acquisition Policy Act of 1970, codified as amended at 42 U.S.C. §4601 et seq., if federal

funds were involved in the redevelopment of the Market. But it argues that Wireless One

is not entitled to those benefits under the State statute. However, as the history of the

Maryland statute demonstrates, it was enacted to adopt the same standards as the federal

statute and related regulations. See Nicole Stelle Garnett, The Neglected Political Economy

of Eminent Domain, 105 Mich. L. Rev. 101, 121-24 & n.130 (2006) (noting that the

Maryland statute was intended to mirror the federal statute). The intertwined history of the

federal and State statutes is instructive.

       In 1971, in an effort to standardize federal law concerning relocation assistance,

Congress enacted the Uniform Relocation Assistance Act, Pub. L. No. 91-646. See

Alexander v. United States Department of Housing & Urban Development, 441 U.S. 39,

49 (1979). Included in that statute was a provision that conditioned certain federal financial

assistance on a state providing relocation assistance to persons displaced by government

programs or projects to the same extent as federal law. Pub. L. No. 91-646, §210.

       In response to the federal law, the Maryland General Assembly enacted the

Maryland Relocation Expenses Act. Chapter 628, Laws of Maryland 1971, now codified

at RP §12-201 et seq. In the preamble to that law, the General Assembly specifically cited

the federal statute and the need to ensure that “State relocation assistance legislation must

conform to the requirements” of that statute.         The preamble further declared the

Legislature’s “intent to establish a uniform policy for the fair and equitable treatment” of

displaced persons. The law also contained a provision that directed agencies and local

governments covered by the law to prescribe rules, regulations, and procedures consistent


                                             -5-
with both the State statute and the federal statute – a provision that remains in the statute

today. See RP §12-210; see also Maryland Code, Transportation Article, §8-501 et seq.

(stating General Assembly’s intent that State agencies and political subdivisions comply

with the federal Uniform Relocation Assistance Act and “any rule or regulation adopted

under” that Act).

       The initial iteration of the federal Uniform Relocation Assistance Act had concerned

persons displaced by the governmental acquisition of property.          In 1987, Congress

expanded the Act to include persons displaced by the rehabilitation or demolition of

property with federal funding. Pub. L. No. 100-17, §402. The statute excluded certain

categories of persons from those benefits, such as persons who occupied the property for

the purpose of obtaining benefits under the statute. See 42 U.S.C. §4601(6)(B)(i). There

is also an exclusion, in cases involving the acquisition of property, for persons who are not

occupants at the time of acquisition. See 42 U.S.C. §4601(6)(B)(ii). Again, federal funding

was made contingent on a state enacting an analogous state-law provision. Congress

established a deadline of April 2, 1989 for states to comply.

       The legislative history of the 1987 amendments indicates that Congress intended

“that state laws achieve the purpose and effect of the Act, particularly with respect to the

definition of displaced person.” House Conf. Rep. No. 100-27, at 250 (reprinted in 1987

U.S.C.C.A.N., v.2, at 234). The implementing regulations emphasized that the purpose of

the new rules was “[t]o ensure that persons displaced as a direct result of Federal or

federally-assisted projects are treated fairly, consistently, and equitably so that such

displaced persons will not suffer disproportionate injuries as a result of projects designed


                                          -6-
for the benefit of the public as a whole.” 49 CFR 24.1(b). Federal funding is conditioned

on state compliance with these provisions. 49 CFR 24.4(a)(1).

       Maryland again responded to the incentive provided in the federal law. An inter-

agency task force was established in 1987 at the direction of the Governor, which resulted

in the introduction of House Bill 720 at the 1989 session of the General Assembly. The

purpose paragraph of that bill recited that it was intended to revise State laws on relocation

assistance and “adopt[] federal requirements relating to uniform policies and procedures

for relocation assistance when permanent displacement occurs as a result of land

acquisition, demolition, rehabilitation, and other activities.”

       It is clear throughout the bill file for House Bill 720 that compliance with the federal

standards, including with respect to the definition of “displaced person,” was the catalyst

for the legislation. An analysis of House Bill 720 in the bill file notes that “several

definitions [in RP §12-201] are being amended or revised to be consistent with those used

in the federal legislation,” and “the definition of ‘displaced person’ is being expanded and

modified to include permanent displacement resulting from rehabilitation and demolition

and certain additional eligibilities for small businesses, farms and residential tenants.”

       The fiscal note for the bill stated that the legislation’s purpose was to make

Maryland law compliant with federal regulations. Representatives of State agencies and

local governments affected by the bill expressed the same understanding of the legislation.

See, e.g., Memorandum from the Maryland Association of Counties concerning House Bill

720 to the Senate Judicial Proceedings Committee (March 29, 1989) (“this emergency

piece of legislation is necessary to place the State in compliance with federal regulations


                                           -7-
pertaining to relocation assistance.”); Letter from the Administrator of the Maryland State

Highway Administration to the Chairman of the Senate Judicial Proceedings Committee

concerning House Bill 720 (March 28, 1989) (asking for bill’s passage to be expedited to

bring Maryland “into compliance with a federal mandate[.]”). Nothing in the bill file

suggests any intention to deviate from the federal standards in any respect.

       The General Assembly enacted House Bill 720 on an emergency basis with an

effective date of April 4, 1989. Chapter 10, Laws of Maryland 1989. That law amended

the definition of “displaced person” and included the language that now appears in RP §12-

201(e)(2)(iii).

       Construing RP §12-201(e)(2)(iii) Consistently with the Federal Statute

       In holding that the slightly different language of the Maryland statute signals a

significant departure from the federal statute on which it was based, the Majority Opinion

asserts that “the plain meaning of the language of the statute is obvious” and that it “could

not be clearer.” Majority slip. op. at 26-27, 29, 34. However, the key provision of the

statute pertinent to this case seems to contain at least some ambiguity. It states:

       “Displaced person” does not include:

                  A person who leases from the displacing agency after the displacing
                  agency takes title to the real property, or any person other than a
                  person who was an occupant of such property at the time it was
                  acquired who occupies the property on a rental basis for a short term
                  or period subject to termination when the property is needed for the
                  program or project.

RP §12-201(e)(2)(iii). As is evident, the phrase “displacing agency” appears twice in this

provision. The statute elsewhere defines a “displacing agency” as “any public or private



                                             -8-
person carrying out: (1) a program or project with federal financial assistance; (2) a public

works program or project with State financial assistance; or (3) acquisition by eminent

domain or negotiation.” RP §12-201(f). Notable in this definition is the use of present

participle. The phrases “displacing agency” and “carrying out” both denote an actor

currently effecting a displacement. Under this reading, Baltimore City did not become a

“displacing agency” until it commenced the effort to rehabilitate the Market – a time at

which Wireless One was already a tenant. In other words, a displaced cellphone business

need not have had a market stall in 1847 to even be eligible for relocation assistance.

       The Majority Opinion argues that such an interpretation reads words into the statute

that do not exist, claiming “nothing in the plain language of RP § 12-201(f) includes a

temporal element.” Majority slip op. at 33. This is true only if one ignores the repeated

use of the present participle in the sentence (“displacing agency” and “carrying out”). It is

theoretically possible, on the face of the statute, that the Majority Opinion’s interpretation

could be correct and that an agency that acquired its property decades ago would never be

liable for relocation assistance. But this is not unambiguously clear from the text of the

statute.

       There is a more significant issue with the Majority Opinion’s reading of the first

clause of the provision (“A person who leases from the displacing agency after the

displacing agency takes title to the real property”). If it means that no person who leases

property from the government (after the government takes title to the property) can be

eligible for relocation expenses, then very few tenants will be eligible for relocation

expenses under Maryland law. Moreover, such a reading of the first clause renders


                                           -9-
superfluous the second clause of the provision (“or any person other than a person who was

an occupant of such property at the time it was acquired …”). This Court has long

explained that “whenever possible, the statute should be read so that no word, sentence,

clause or phrase is rendered superfluous or nugatory.” See Whiting-Turner Contracting

Co. v. Fitzpatrick, 366 Md. 295, 302 (2001).

       There is a different reasonable reading of the first clause. Large public works

projects often suffer from time lags and delays for numerous reasons, including litigation.

This means that existing facilities may continue to operate without change for months or

years before a rehabilitation or demolition project begins (as has been the case with the

Market project). As a result, someone might try to game the system by leasing a property

after an agency acquires title for a project and then, even though fully on notice about the

timeline of the project, demand compensation when the rehabilitation or demolition project

eventually commences. The first clause of RP §12-201(e)(2)(iii) can be read as simply

discouraging such behavior and thereby fulfilling the same function as 42 U.S.C.

§4601(6)(B).

       In my view, this narrower reading of the first clause makes more sense. Importantly,

it addresses a real concern without being overbroad, in a way that is completely consistent

with the federal statute and regulations. The standards included in the federal statute were

intended to counteract the “‘violent unfairness’ of tenants’ forced displacement” by

government projects and the “substantial financial hardship” suffered by individuals

displaced from their residences. Garnett, supra, 105 Mich. L. Rev. at 107, 121-23. The

standards of the federal Uniform Relocation Assistance Act apply, with some exceptions,


                                         - 10 -
to public housing programs of the federal Department of Housing and Urban Development.

See https://perma.cc/GK8C-EDD3. There is no blanket exclusion under that law simply

because a housing agency had title to a property before a tenant moved in. Under the

Majority Opinion’s interpretation of the State statute, similar relocation assistance would

not be available under the State statute on the happenstance that an agency owned a

residential property before a tenancy began, even if the displacement occurred years or

decades hence. As this Court has frequently said, “[o]ur interpretation should avoid

illogical, absurd, or anomalous results.” Blackburn Ltd. Partnership v. Paul, 438 Md. 100,

122 (2014).

       At the very least, the language of the exclusion from the definition of displaced

person is ambiguous and that text should be considered in light of the legislative history of

the statute and the parallel federal exclusion. As outlined above, the legislative history of

the 1989 amendment that resulted in this language is quite clear on the Legislature’s intent.

Accordingly, I would not decide this case on an interpretation of a particular “plain

meaning” of RP §12-201(e)(2)(iii) that happens to be contrary to that intent.

       Chief Judge Barbera has advised that she joins this opinion.




                                         - 11 -